Citation Nr: 0016826	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to a higher rating for lumbar strain, initially 
assigned a 10 percent evaluation, effective from July 1996.

Entitlement to a higher rating for chondromalacia patellae, 
bilateral, initially assigned a 10 percent evaluation, 
effective from July 1996.

Entitlement to a higher rating for residuals of right ankle 
sprain, initially assigned a zero percent evaluation, 
effective from July 1996.

Entitlement to a higher rating for flat feet, initially 
assigned a zero percent evaluation, effective from July 1996.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1981 to July 
1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1996 and December 1998 RO rating decisions that 
granted service connection for lumbar strain, and assigned a 
10 percent evaluation for this condition, effective from July 
1996; granted service connection for chondromalacia patellae, 
bilateral, and assigned a 10 percent evaluation for this 
condition, effective from July 1996 (the knee disorder was 
evaluated initially as zero percent disabling, but the RO 
increased the rating to 10 percent, effective from July 1996, 
by action in November 1998); granted service connection for 
residuals of right ankle sprain and assigned a zero percent 
evaluation, effective from July 1996; and granted service 
connection for flat feet and assigned a zero percent 
evaluation for this condition, effective from July 1996.

In her VA Form 9, the veteran requested a hearing before the 
Board, sitting at the RO, but such request was modified in 
March 1999 correspondence, wherein she indicated that she 
would appear for a hearing before the RO's hearing officer in 
lieu of a travel board hearing.  Such a proceeding was 
scheduled to occur in April 1999, but prior to its 
occurrence, the veteran wrote to RO personnel and withdrew 
her request for an RO hearing.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal, despite an alleged increase in 
severity of each such disorder.  She has thus stated well-
grounded claims for increased ratings.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examinations conducted in 
September 1996 and April 1997 are inadequate for rating 
purposes.  It is further noted that there is no indication 
that either examiner had the benefit of the veteran's claims 
folder in performing either examination.  The duty to assist 
a veteran, as provided for in 38 U.S.C.A. § 5107(a), has been 
interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  While the absence of the claims folder, alone, may 
not render the examination inadequate, see Snuffer v. Gober, 
10 Vet. App. 400 (1997), further examination is warranted so 
as to ensure that the evaluation of a disability is a fully 
informed one.  

Further, the requirements of DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) were not addressed in any significant fashion 
on either evaluation.  In that case, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) held that 
in evaluating a service-connected musculoskeletal disability, 
and particularly that of a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  

Also, there is some confusion in the evidence presented as to 
the presence of arthritis of the knees, there being an 
indication in the 1996 examination report that there was then 
present patellar spurring.  Further evaluation for the 
purpose of determining the existence of arthritis of the 
knees is in order.  The RO's attention is directed to the 
provisions of VAOPGCPREC 23-97 (July 1, 1997) which allow, 
under certain circumstances, separate ratings to be assigned 
for separate manifestations of a knee disability, and 
VAOPGCPREC 9-98 (August 14, 1998).

Further, it is noted that the claims herein at issue are 
original claims or claims for initial ratings, as opposed to 
claims for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found).  It is apparent, however, that the RO has 
not developed this matter in light of Fenderson, thus 
presenting the question of whether consideration of the 
merits of the claims presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As there exist several 
reasons for further development of this matter, additional 
procedural development to permit the RO's initial 
consideration under Fenderson is deemed to be in order.

The veteran's attention is directed to the following 
regulation:  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
her for the service-connected low back, 
bilateral knee, right ankle, and 
bilateral flat feet disorders since her 
discharge from service.  Thereafter, the 
RO should obtain legible copies of all 
records referenced by the veteran.  Any 
and all records of treatment compiled by 
VA must be obtained for inclusion in the 
claims folder, regardless of whether the 
veteran responds to the aforementioned 
request.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination by a physician 
to determine the current severity of her 
service-connected low back, bilateral 
knee, right ankle, and bilateral flat 
foot disorders.  The veteran is hereby 
advised of the need for her to appear for 
such examination so that necessary 
medical data may be obtained.  The 
entirety of the veteran's claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of the disabilities in 
question.  All applicable diagnoses must 
be fully set forth.

As part of his examination of the 
veteran, it is asked that the orthopedic 
examiner respond to each of the 
following, providing a full supporting 
rationale where appropriate:

(a)  The examiner should be asked to 
describe the condition of each knee 
and indicate whether there are any 
findings of ankylosis, subluxation, 
instability, locking, swelling, or 
loss of range of motion.  Range of 
motion should be given in degrees, 
with the standard for normal motion 
being to 140 degrees of flexion and 
0 degrees of extension.  Any 
subluxation and/or instability 
should be described as mild, 
moderate or severe.  The presence of 
absence of arthritis of either knee 
on X-ray must be fully described. 

(b)  The examiner should, in terms 
of the veteran's low back, note 
whether and to what degree, if any, 
there is shown to be ankylosis, 
diminution in range of motion, 
characteristic pain on motion, 
muscle spasm on extreme forward 
bending, loss of lateral spine 
motion, osteoarthritic changes, 
narrowing or irregularity of the 
joint space, abnormal mobility on 
forced motion, listing of the spine, 
and a positive Goldthwaithe's sign.

(c)  The examiner in terms of the 
veteran's right ankle, should note 
whether and to what degree, if any, 
there is shown to be ankylosis, 
limited range of motion, malunion of 
the os calcis or astragalus, and 
whether an astragalectomy of the 
veteran's right ankle has ever been 
performed.

(d)  In terms of the veteran's flat 
feet, the examiner is asked to note 
whether the veteran's bilateral 
hallux valgus is part and parcel or 
secondary to the bilateral pes 
planus.  Also, notations must be 
made as to whether the veteran's 
symptoms are relieved by a built-up 
shoe or arch support, and, as well, 
whether and to what degree, if any, 
there is weight-bearing over or 
medial to the great toe, inward 
bowing of the tendo achilles, pain 
on manipulation and use of the feet, 
marked deformity (pronation, 
abduction, etc.), swelling on use, 
characteristic callosities, and 
spasm.

(e)  The examiner must determine 
whether the veteran's low back, 
knees, right ankle, and/or flat feet 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(f)  The examiner should be asked to 
express an opinion on whether any 
pain in the low back, knees, right 
ankle, and feet could significantly 
limit functional ability during 
flare-ups or when each part is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
initial ratings for each of the disorders 
in question, based on all the evidence of 
record and all governing legal authority, 
inclusive of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, Fenderson, both supra, 
and, as appropriate, 38 C.F.R. § 3.655.  
Consideration must also be given to 
whether a separate rating may be assigned 
for arthritis of the knee(s) under 
VAOPGCPREC 23-97, 9-98.  If the benefits 
sought on appeal continue to be denied, 
the veteran should be furnished a 
supplemental statement of the case, which 
contains, as applicable, citation to 38 
C.F.R. § 3.655.  The veteran must then be 
afforded an opportunity to respond 
thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




